Exhibit MANAGEMENT AGREEMENT THIS AGREEMENT, made as of the 1st day of March, 2010 among MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P., a Delaware limited partnership (the “Partnership”), DEMETER MANAGEMENT LLC, a Delaware limited liability company (the “General Partner”), and DKR FUSION MANAGEMENT L.P., a Delaware limited partnership (the “Trading Advisor”). W I T N E S S E T H: WHEREAS, the Partnership has been organized pursuant to the Amended and Restated Limited Partnership Agreement dated as of April 2, 2007, as may be amended from time to time, (the “Limited Partnership Agreement”), to trade, buy, sell, spread, or otherwise acquire, hold, or dispose of commodities (which may include foreign currencies, mortgage-backed securities, money market instruments, financial instruments and any other securities or items which are now, or may hereafter be, the subject of futures contract trading), domestic and foreign commodity futures contracts, commodity forward contracts, foreign exchange commitments, options on physical commodities and on futures contracts, spot (cash) commodities and currencies, and any rights pertaining thereto (hereinafter referred to collectively as “futures interests”) and securities (such as United States Treasury bills) approved by the Commodity Futures Trading Commission (the “CFTC”) for investment of customer funds and to engage in all activities incident thereto; WHEREAS, the Partnership previously offered and sold units of limited partnership interest (“Units”) pursuant to a Registration Statement on Form S-1 (as it may be amended from time to time, the “Registration Statement”) filed under the Securities Act of 1933, as amended (the “Securities Act”), and a final prospectus constituting a part thereof dated May 1, 2008 (the “Prospectus”); WHEREAS, the principals of the Trading Advisor have extensive experience trading in futures interests and the Trading Advisor is willing to provide the services and undertake the obligations as set forth herein; WHEREAS, the Partnership and the General Partner each desires the Trading Advisor to act as a trading advisor for the Partnership and to make investment decisions with respect to futures interests for its allocated portion of the Partnership’s Net Assets (as defined in Section7(d)(1) of the Limited Partnership Agreement) and the Trading Advisor desires so to act; and WHEREAS, the Partnership, the General Partner and the Trading Advisor wish to enter into this Management Agreement which, among other things, sets forth certain terms and conditions upon which the Trading Advisor will conduct a portion of the Partnership’s futures interests trading for the Partnership; NOW THEREFORE, the parties hereto hereby agree as follows: 1. Undertakings of the Trading Advisor. (a)The Trading Advisor agrees to make all disclosures regarding itself, its principals and affiliates, its trading performance, its trading programs, systems, methods, and strategies (subject to the need, in the reasonable discretion of the Trading Advisor, to preserve the secrecy of Proprietary Information (as defined in Section 1(b) hereof) concerning such programs, systems, methods, and strategies), any client accounts over which it has discretionary trading authority (other than the names of or identifying information with respect to any such clients), and otherwise, as the General Partner may reasonably require to fulfill its due diligence obligations, to provide any necessary disclosures to investors and to comply with any applicable federal or state law or rule or regulation, including those of the Securities and Exchange Commission (the “SEC”), the CFTC, the National Futures Association (the “NFA”), the Financial Industry Regulatory Authority (the “FINRA”) or any other regulatory or self-regulatory body, exchange, or board.As used herein, the term “principal” shall have the meaning as defined in Rule 3.1(a) of the CFTC’s Regulations and the term “affiliate” shall mean any individual or entity that directly or indirectly controls, is controlled by, or is under common control with, the Trading Advisor. (b)For purposes of this Agreement, and notwithstanding any of the provisions hereof, all non-public information relating to the Trading Advisor including, but not limited to, records, whether original, duplicated, computerized, handwritten, or in any other form, and information contained therein, business and/or marketing and/or sales plans and proposals, names of past and current clients, names of past, current and prospective contacts, trading methodologies, systems, strategies and programs, trading advice, trading instructions, results of proprietary accounts, training materials, research data bases, portfolios, and computer software, and all written and oral information, furnished by the Trading Advisor to the Partnership, the General Partner and/or their officers, directors, employees, agents (including, but not limited to, attorneys, accountants, consultants, and financial advisors) or controlling persons (each a “Recipient”), regardless of the manner in which it is furnished, together with any analysis, compilations, studies or other documents or records which are prepared by a Recipient of such information and which contain or are generated from such information, regardless of whether explicitly identified as confidential, with the exception of information which (i) is or becomes generally available to the public other than as a result of acts by the Recipient in violation of this Agreement, (ii) is in the possession of the Recipient prior to its disclosure pursuant to the terms hereof, (iii) is or becomes available to the Recipient from a source that is not bound by a confidentiality agreement with regard to such information or by any other legal obligation of confidentiality prohibiting such disclosure, or (iv) that is independently developed by the Recipient without use of the confidential information described in this Section 1(b), are and shall be confidential information and/or trade secrets and the exclusive property of the Trading Advisor (“Confidential Information” and/or “Proprietary Information”). (c)The Partnership and the General Partner each warrants and agrees that they and their respective officers, directors, employees and agents (including for purposes of this Agreement, but not limited to, attorneys, accountants, consultants, and financial advisors) will protect and preserve the Confidential Information and will disclose Confidential Information or otherwise make Confidential Information available only to the Partnership’s or the General Partner’s officers, directors, employees and agents (including for purposes of this Agreement, but not limited to, attorneys, accountants, consultants, and financial advisors), who need to know the Confidential Information (or any part of it) for the purpose of satisfying their fiduciary, legal, reporting, filing or other obligations hereunder or to monitor performance in the account during the term of this Agreement or thereafter, or to the Partnership, General Partner or a Recipient, as the case may be, is required to disclose such Confidential Information due to a fiduciary obligation or legal or regulatory request.Additionally, the Partnership and the General Partner each warrants and agrees that it and any Recipient will use the Confidential Information solely for the purpose of satisfying the Partnership’s or the General Partner’s obligations under this Agreement and not in a manner which violates the terms of this Agreement.Without limiting the generality of the foregoing, each of the General Partner and the Partnership hereby agrees that it shall not disclose Confidential Information to any affiliates, employees or agents that are responsible for trading futures interests in a trading strategy substantially similar to the Trading Advisor’s Trading Program (as defined in Section 2(a) hereof) for the Partnership’s Net Assets allocated to the Trading Advisor, except to satisfy its fiduciary, legal, reporting, filing or other obligations hereunder or to monitor performance in the account during the term of this Agreement and further to the extent necessary to satisfy its obligations under other agreements among the parties to this Agreement. 2. Duties of the Trading Advisor. (a)Upon the commencement of trading operations on or about March 1, 2010 by the Trading Advisor on behalf of the Partnership, the Trading Advisor hereby agrees to act as a Trading Advisor for the Partnership and, as such, shall have sole authority and responsibility for directing the investment and reinvestment of its allocated portion of the Net Assets of the Partnership which initially shall be traded pursuant to its Quantitative Strategies 2X Program as described in the written materials provided to the General Partner, including the DKR Fusion Quantitative Strategies 2X Fund Ltd. Confidential Memorandum dated as of February (the "Disclosure Documents") (with the acknowledgment from the parties hereto, that from time to time, the performance and portfolio of the account traded on behalf of the Partnershipmay differ from that of the Quantitative Strategies 2X Program as agreed to by the General Partner and the Trading Advisor), and may be subsequently traded pursuant to such other of the Trading Advisor’s programs described in the Disclosure Document as agreed to by the General Partner and the Trading Advisor (with such changes and additions to such trading programs as the Trading Advisor, from time to time, incorporates into its trading program(s) for accounts the size of the Partnership and for trades that are permitted for the Partnership), (collectively, the “Trading Program”) on the terms and conditions and in accordance with the prohibitions and trading policies set forth in Exhibit A hereto, the Limited Partnership Agreement and as otherwise provided in writing to the Trading Advisor; provided, however, that the General Partner may override the instructions of the Trading Advisor without notice to the Trading Advisor to the extent necessary (i)to comply with the trading policies of the Partnership, as described in Exhibit A hereto, and the Limited Partnership Agreement, and as otherwise provided in writing to the Trading Advisor, and with applicable speculative position limits, (ii)to fund any distributions, redemptions or reapportionments among other trading advisors, if any, to the Partnership, (iii)to pay the Partnership’s expenses, (iv)to the extent the General Partner believes doing so is necessary for the protection of the Partnership, (v)to terminate the futures interests trading of the Partnership, or (vi)to comply with any applicable law or regulation.The General Partner agrees not to override any such instructions for the reasons specified in clauses (ii) or (iii) of the preceding sentence unless the Trading Advisor fails to comply with a request of the General Partner to make the necessary amount of funds available to the Partnership within two business days of such request.Except as otherwise provided herein, the Trading Advisor shall not be liable for the consequences of any decision by the General Partner to override instructions of the Trading Advisor, except to the extent that such consequences result from a material breach of this Agreement by the Trading Advisor or the Trading Advisor fails to comply with the General Partner’s decision to override an instruction.In performing services for the Partnership, the Trading Advisor may not materially alter or change the Trading Program without the prior written consent of the General Partner (and shall not effect such alteration or change on behalf of the Partnership without the General Partner’s consent), it being understood that changes in the futures interests traded, provided that such futures interests are listed on Exhibit B hereto or are otherwise approved in writing by the General Partner (as set forth in Section 10(a)(iii) hereof), shall not be deemed an alteration in the Trading Program. (b)The Trading Advisor shall: (i)Exercise good faith and due care in trading futures interests for the account of the Partnership in accordance with the prohibitions and trading policies of the Partnership described in ExhibitA hereto, the Limited Partnership Agreement and as otherwise provided in writing to the Trading Advisor.The Trading Advisor shall trade its allocated portion of the Partnership’s Net Assets pursuant to the Trading Program. (ii)Subject to reasonable assurances of confidentiality by the General Partner and the Partnership, provide the General Partner, within 45 days of the end of a calendar quarter, and within 45 days of a separate request which the General Partner may make from time to time, with information comparing the performance of the Partnership’s account and the performance of all other client accounts (“Other Accounts”) directed by the Trading Advisor using the Trading Program over a specified period of time.In providing such information, the Trading Advisor may take such steps as are necessary to assure the confidentiality of the Trading Advisor’s clients’ identities.The Trading Advisor shall, upon the General Partner’s request, consult with the General Partner concerning any discrepancies between the performance of such Other Accounts and the Partnership’s account.The Trading Advisor shall promptly inform the General Partner of any material discrepancies of which the Trading Advisor is aware.The General Partner acknowledges that the following differences in accounts may cause divergent results:different trading programs, strategies, implementation methods, degrees of leverage, or different trading policies, accounts experiencing differing inflows or outflows of equity, different risk profiles, accounts that commence trading at different times and accounts that have different portfolios or different fiscal years. (iii)Inform the General Partner when the Trading Advisor’s open positions maintained by the Trading Advisor exceed the Trading Advisor’s applicable speculative position limits. (iv)Upon the request of the General Partner and subject to reasonable assurances of confidentiality by the General Partner and the Partnership, provide the General Partner with all information concerning the Trading Advisor and its activities reasonably requested by the General Partner (including, without limitation, information relating to changes in control, key personnel, trading approach, or financial condition).The General Partner acknowledges that all trading instructions made by the Trading Advisor will be held in confidence by the General Partner except to the extent necessary to conduct the business of the Partnership or as required by law. (c)All purchases and sales of futures interests pursuant to this Agreement shall be for the account, and at the risk, of the Partnership and not for the account, or at the risk, of the Trading Advisor or any of its affiliates or each of their principals, stockholders, directors, officers, or employees, or any other person, if any, who controls the Trading Advisor within the meaning of the Securities Act.All brokerage fees, including give-up fees at rates approved by Morgan Stanley & Co. Incorporated (“MS&Co.”) (or any additional or subsequent brokers) arising from trading by the Trading Advisor shall be for the account of the Partnership.The Trading Advisor makes no representations as to whether its trading will produce profits or avoid losses. (d)Subject to Section 8(a) hereof, the Trading Advisor shall assume financial responsibility for any errors committed or caused by it in transmitting orders for the purchase or sale of futures interests for the Partnership’s account, including, but not limited to, payment to the commodity brokers, as provided in Section 5 hereof, of the commissions, exchange and NFA fees, and other transaction charges and give-up charges incurred by the commodity brokers on such trades but only for the amount of the commodity brokers’ out of pocket costs in respect thereof.The Trading Advisor’s errors shall include, but not be limited to, inputting improper trading signals or communicating incorrect orders to the commodity brokers, as described in Section 5.The Trading Advisor shall not be responsible for errors committed or caused by MS&Co. or any other floor broker or futures commission merchant executing trades.The Trading Advisor shall have an affirmative obligation promptly to notify the General Partner upon discovery of its own errors with respect to the account, and the Trading Advisor shall use its best efforts to identify and promptly notify the General Partner of any order or trade that the Trading Advisor reasonably believes was not executed in accordance with its instructions to the commodity brokers. (e)Prior to the commencement of trading by the Trading Advisor, the General Partner on behalf of the Partnership shall deliver to the Trading Advisor a trading authorization in the form attached as Exhibit C hereto, appointing the Trading Advisor the Partnership’s attorney-in-fact for such purpose. 3. Designation of Additional or Replacement Trading Advisors and Reallocation of Net Assets. (a)If the General Partner at any time deems it to be in the best interests of the Partnership, the General Partner may designate an additional or replacement trading advisor or advisors for the Partnership and may apportion to such additional or replacement trading advisor(s) the management of such amounts of Net Assets as the General Partner shall determine in its absolute discretion.The designation of an additional trading advisor or advisors or replacement of any trading advisor for the Partnership by the General Partner shall not require any approval of any existing trading advisor (including the Trading Advisor).Subject to Section 7(c) hereof, the designation and retention of an additional or replacement trading advisor(s) and the apportionment of Net Assets to any such trading advisor(s) pursuant to this Section3 shall neither terminate this Agreement nor modify in any regard the respective rights and obligations of the Partnership, the General Partner and the Trading Advisor hereunder with respect to the assets that remain under the management of the Trading Advisor.In the event that an additional or replacement trading advisor(s) is so designated, the Trading Advisor shall thereafter receive management and incentive fees based, respectively, on that portion of the Net Assets managed by the Trading Advisor and that portion of the Trading Profits (as defined in Section6(c) hereof) attributable to the trading done by the Trading Advisor. (b)The
